DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 11/29/2021.
Claims 1, 3, 4, 8, 10, 11, 15, 19, and 21-23 are amended.
Claims 6, 12, and 17 are cancelled.
Claims 1-5, 7-11, 13-16 and 18-23 are currently pending and have been allowed. 


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the Title
METHOD, COMPUTER PROGRAM PRODUCT, AND APPARATUS FOR WORKSPACE RECOMMENDATIONS BASED ON PRIOR USER RATINGS AND SIMILAR SELECTIONS





Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 

Independent claims 1, 10, and 15 have been amended to recite additional elements including: 
calculating at least a second workspace recommendation score, using at least one machine learning model, for one or more additional workspaces not previously rated by the first user…
wherein the at least one machine learning model is trained using historical workspace ratings from one or more of the first user and the one or more additional users…
updating the at least one machine learning model using at least one rating, from the first user, of one or more of one or more of the automatically recommended workspaces; 
wherein the method is performed by at least one processing device comprising a processor coupled to a memory.
These additional elements apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
NPL Ref U (Kluver) describes designing, building, and maintaining a recommender system for a novel domain using at least collaborative filtering algorithms.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305. The examiner can normally be reached M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.W./Examiner, Art Unit 3625       
  
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625